COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-19-00150-CR
  IN RE: DANIEL MICHAEL ATHENS,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                 IN MANDAMUS
                                                 '

                                 MEMORANDUM OPINION

       Relator, Daniel Michael Athens, filed a petition for writ of mandamus against the

Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County, Texas.

Relator asks that the Court order Respondent to withdraw or vacate her order requiring him to

provide to the attorney for the State a copy of documents obtained from Walmart pursuant to a

subpoena duces tecum. Relator also filed an emergency motion asking that the Court stay all

proceedings in cause number 20150D01963, styled The State of Texas v. Daniel Michael Athens.

On June 7, 2019, the Court issued an order denying the motion to stay. The petition for writ of

mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. The relator must

establish (1) that he has no adequate remedy at law to redress his alleged harm, and (2) that what

he seeks to compel is a ministerial act, not a discretionary or judicial decision. In re Allen, 462
S.W.3d 47, 49 (Tex.Crim.App. 2015).          After reviewing the mandamus petition and the
attachments, we conclude that Relator has failed to establish he is entitled to mandamus relief.

The petition for writ of mandamus is denied.


July 30, 2019
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating

(Do Not Publish)




                                               -2-